DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks and TD filed on 06/29/2021

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2021, 05/07/2021, 05/18/2021, 06/02/2021, 06/14/2021 and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Terminal Disclaimer, Remarks and Amendments filed on 06/29/2021, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13 and 14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method or electronic device or a program in an electronic device with a first camera, a second camera and a display as recited in “displaying, on the display: 

an affordance for modifying the magnification of photos captured by the device using one or more of the first and second cameras, wherein the affordance is displayed at a respective location within the digital viewfinder; 
detecting activation of the affordance at the respective location; and 
in response to detecting activation of the affordance at the respective location: 
ceasing to display, on the display, the user interface for capturing photos based on data received from the first camera with the first fixed focal length; and 
displaying, on the display, a user interface for capturing photos based on data received from the second camera with the second fixed focal length that includes displaying the digital viewfinder with a second magnification that is greater than the first magnification” as combined with other limitations in claims 1, 13 and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PADMA HALIYUR/Primary Examiner, Art Unit 2698